DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For Claims 7 and 15, it is not clear what is meant by “at least one of the BS determined”. The claim may be intended to read ”the state of the BS includes an abnormal detection operation“, but this is not clear.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5 and 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwan (US 2017/0026888) in view of Luo et al. (US 2015/0016434).
For Claims 1 and 9, Kwan teaches a method performed by a base station (BS), and a base station (BS), the BS comprising: a transceiver configured to transmit or receive a signal; and at least one processor (see paragraph 162),  the method comprising: 
obtaining local data and a state model for local learning to predict a state of the BS (see paragraph 43: manage system in base station; abstract, paragraph 11: model, current data for prediction); 
performing the local learning to update the state model for the BS using the local data based on a machine learning algorithm (see paragraph 16: continuously update model with current data; paragraphs 78, 97: machine learning); 
identifying first state related information including weight information corresponding to at least one parameter of the updated state model for the BS (see paragraphs 51-52: training, weighting); and 
transmitting, to a remote device through communication circuitry of the BS, the identified first state related information (see paragraphs 138, 143, 147: exchange of measurement data among BSs). 
Though Kwan does teach exchanging weighted values with a remote device and aspects of the state of the BS including loading, resource utilization, and power (see paragraphs 44, 47), Kwan as applied above is not explicit as to, but Luo teaches transmitting, to a remote device through communication circuitry of the BS, the identified first state related information including the weight information (see paragraphs 44, 45, 103),
wherein the state of the BS includes at least one of a power consumption of the BS determined based on at least one of a load condition, a resource usage of the BS related to radio power, a resource usage of the BS related to frequency or time resources, an abnormal detection operation of the BS for detecting at least one error occurring in the BS, or a performance optimization of terminals determined based on radio information between the BS and the terminals (see paragraph 45: load information).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to provide parameters as in Luo when implementing the method of Kwan. The motivation would be to ensure that nodes acquire information needed for network optimization.
For Claims 2 and 10, Kwan further teaches the method, further comprising: receiving, from the remote device through the communication circuitry of the BS, second state related information for predicting the state of the BS (see paragraphs 138, 143, 147: exchange of information among BSs for data analysis and prediction).
For Claims 3 and 11, Kwan further teaches the method, wherein the performing of the local learning further comprises: performing the local learning to update the state model for the BS based on the second state related information (see paragraphs 16, 51-52: training model; paragraphs 138, 143, 147).
For Claims 4 and 12, Kwan further teaches the method, wherein the performing of the local learning further comprises: updating the state model for the BS based on the first state related information and the second state related information (see paragraphs 16, 51-52: training model; paragraphs 138, 143, 147).
For Claims 5 and 13, Kwan further teaches the method, further comprising: predicting the state of the BS based on the first state related information including the weight information according to the updated state model (see paragraph 52: weighting; abstract, paragraph 11: prediction).

Claim(s) 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwan (US 2017/0026888) and Luo et al. (US 2015/0016434) as applied to claims 1 and 9 above, and further in view of Manku (US 2014/0274098).
For Claims 6 and 14, while Luo does teach identifying adjacent BSs (see paragraph 44), the references as applied above are not explicit as to, but in a similar field of endeavor Manku teaches the method, wherein the method further comprises: identifying whether the remote device is located within a predetermined distance from the BS (see paragraphs 50-51), and 
wherein the transmitting of the identified first state information further comprises: transmitting the identified first state related information including the weight information, in a case that the remote device is located within the predetermined distance from the BS (see paragraphs 50-51, 20).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to identify proximal devices for sharing state information as in Manku when exchanging the weight measurement and state information as in Kwan and Luo. The motivation would be to emphasize providing the known parameters to devices in an area where those parameters are known to be useful.

Claim(s) 7 and 15, as understood in light of rejections under 35 USC 112, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwan (US 2017/0026888) and Luo et al. (US 2015/0016434) as applied to claims 1 and 9 above, and further in view of Watanabe (US 2012/0252440).
For Claims 7 and 15, the references as applied above are not explicit as to, but Watanabe teaches the method, wherein, in a case that the state of the BS includes at least one of the BS determined based on the abnormal detection operation of the BS for detecting the at least one error occurring in the BS, the abnormal detection operation of the BS comprises at least one of a communication error, a memory error, a fan error, a memory full error, a CPU full error, or a digital signal processing (DSP) error (see paragraphs 93, 111: failures). 
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to consider errors as in Watanabe when modeling performance as in Kwan and Luo. The motivation would be to provide a model considering aspects of reliability from a user device perspective.

Claim(s) 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwan (US 2017/0026888) and Luo et al. (US 2015/0016434) as applied to claims 1 and 9 above, and further in view of Eshima et al. (US 2011/0246561).
For Claims 8 and 16, Kwan further teaches transmitting the selected one or more parameters (see paragraphs 138, 143, 147).
The references as applied above are not explicit as to, but Eshima teaches the method, further comprising: selecting one or more parameters from the at least one parameter of the updated state model for the BS based on the weight information (see paragraphs 92-95: weighting is a selection factor; similarity analysis 106, 119: prediction). 
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to select parameters as in Eshima when determining information to share as in Kwan and Luo. The motivation would be to provide means for better parameter selection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chakraborty et al. (EP2947910) teaches a system for predictive modeling of access point performance using real time data. Firoiu et al. (US 2015/0327302) teaches a node using measured values to predict future optimal links.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA L DECKER whose telephone number is (571)270-3946. The examiner can normally be reached 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSANDRA L DECKER/Examiner, Art Unit 2466                                                                                                                                                                                                        6/22/2022


/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466